Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PARALLEL NOISE CANCELLATION FILTERS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 1-22, claims 1, 9, 13, and 16-17 recite the limitation “audio device in particular headphone”. Claims 1 and 17 also recite the limitation “in particular maximum-phase”. It is unclear if the “in particular” clauses are meant to be part of the claimed invention or not. Examiner interprets as if the “in particular” clauses are deleted. Claims 2-12 depend from claim 1, claims 14-15 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-13, 15-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderson et al. US Publication No. 20120308024.

              Referring to claim 1, Alderson et al. teaches a noise cancellation filter structure (Fig. 3B: ANC circuit 30B with filters 39A, and 39B) for a noise cancellation enabled audio device, in particular headphone (para 0015: “present invention encompasses noise canceling techniques and circuits that can be implemented in a personal audio device”), the filter structure comprising a noise input for receiving a noise signal (Fig. 3B: anti-noise signal is the filtered reference noise signal); a filter output for providing a filter output signal (Fig. 3B: output of combiner 36A); a first noise filter for producing a first filter signal by filtering the noise signal (Fig. 3B: notch filter 39A filters anti-noise signal); a second noise filter for producing a second filter signal by filtering the noise signal, the second noise filter having a frequency response with a non-minimum-phase, in particular maximum-phase (Fig. 3B: all-pass filter 39B filters anti-noise signal); and a combiner configured to provide the filter output signal based on a linear combination of the first filter signal and the second filter signal (Fig. 3B: combiner 36A combines outputs of filters 39A, 39B).
              Referring to claim 2, Alderson et al. teaches the second noise filter is implemented as an all-pass filter (para 0023).
              Referring to claim 4, Alderson et al. teaches the second noise filter is implemented as an infinite-impulse response, IIR, filter (paras 0022-0023).
              Referring to claim 7, Alderson et al. teaches the first noise filter and the second noise filter are implemented as digital filters (para 0032).
              Referring to claim 8, Alderson et al. teaches the first noise filter and the second noise filter are implemented within a digital signal processor (para 0032).
              Referring to claim 9, Alderson et al. teaches a noise cancellation filter structure (Fig. 3B: ANC circuit 30B with filters 39A, and 39B) for a noise cancellation enabled audio device, in particular headphone (para 0015: “present invention encompasses noise canceling techniques and circuits that can be implemented in a personal audio device”), the filter structure being coupled between a noise input for receiving a noise signal and a filter output for providing a filter output signal (Fig. 3B: filters 39A, 39B between input for receiving ref signal and output of combiner 36A), the structure being matched to acoustics of the audio device and having an overall frequency response with a non-minimum-phase between the noise input and the filter output (para 0023: “A combiner 36A subtracts the output of notch filter 39A from the output of all-pass filter 39B to generate a signal that represents the information removed from the anti-noise signal by notch filter 39A”).
              Referring to claim 10, Alderson et al. teaches the noise input is configured for receiving the noise signal from a noise microphone (para 0017).
              Referring to claim 11, Alderson et al. teaches the filter output signal is adapted to be used as a basis for a compensation signal in the noise cancellation enabled audio device (para 0017).
              Referring to claim 12, Alderson et al. teaches the noise signal represents ambient noise (para 0017).
              Referring to claim 13, Alderson et al. teaches a noise cancellation system for a noise cancellation enabled audio device, in particular headphone (para 0015: “present invention , the system comprising a noise cancellation filter structure according to claim 1 (Fig. 3B: ANC circuit 30B with filters 39A, and 39B); a microphone input coupled to the noise input for receiving the noise signal (para 0017: “A reference microphone R is provided for measuring the ambient acoustic environment”); and a compensation output for providing a compensation signal generated from the filter output signal (para 0017: “adaptive noise canceling (ANC) circuits and features that inject an anti-noise signal into speaker SPKR to improve intelligibility of the distant speech and other audio reproduced by speaker SPKR”; Fig. 3B: filtered anti-noise signal based on output of 36A).
              Referring to claim 15, Alderson et al. teaches an audio processor being configured to provide an audio output signal based on a combination of the compensation signal with a useful audio signal (para 0017).
              Referring to claim 16, Alderson et al. teaches a noise cancellation enabled audio device, in particular headphone , comprising a noise cancellation system according to claim 15 (Fig. 3B: ANC circuit 30B with filters 39A, and 39B); a noise microphone coupled to the microphone input (para 0017); and a speaker for playing the audio output signal (para 0017).
              Referring to claim 17, Alderson et al. teaches a signal processing method for a noise cancellation enabled audio device, in particular headphone (para 0015: “present invention encompasses noise canceling techniques and circuits that can be implemented in a personal audio device”), the method comprising receiving a noise signal (Fig. 3B: anti-noise signal is the filtered reference noise signal); filtering the noise signal with a first filter characteristic for producing a first filter signal (Fig. 3B: notch filter 39A filters anti-noise signal); filtering the noise signal with a second filter characteristic for producing a second filter signal, the second filter characteristic corresponding to a frequency response with a non- minimum-phase, in particular maximum-phase (Fig. 3B: all-pass filter 39B filters anti-noise signal); and producing a filter output signal based on a linear combination of the first filter signal and the second filter signal (Fig. 3B: combiner 36A combines outputs of filters 39A, 39B).
the second filter characteristic implements an all-pass filter (para 0023).
              Referring to claim 20, Alderson et al. teaches the noise signal is received from a noise microphone (para 0017).
              Referring to claim 21, Alderson et al. teaches the noise signal represents ambient noise (para 0017).
              Referring to claim 22, Alderson et al. teaches producing a compensation signal for the audio device based on the filter output signal (para 0017; Fig. 3B: filtered anti-noise signal based on output of 36A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderson et al. as applied to claims 1-2 and 17-18 above, and further in view of Park et al. US publication No. 20110007907.

              Referring to claim 3, Alderson et al. teaches the all-pass filter (para 0023). However, Alderson et al. does not teach the order of the filter, but Park et al. teaches filter is of at least second order (para 0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second order or higher filter, as taught in Park et al., in the structure of Alderson et al. because determining the optimal order filter involves only routine skill in the art and one of ordinary skill in the art would know how to evaluate the factors in the system to determine the best order filter.
the first noise filter is implemented as an infinite-impulse response, IIR, filter (paras 0022-0023). However, Alderson et al. does not teach the order of the filter, but Park et al. teaches filter of at least second order (para 0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second order or higher filter, as taught in Park et al., in the structure of Alderson et al. because determining the optimal order filter involves only routine skill in the art and one of ordinary skill in the art would know how to evaluate the factors in the system to determine the best order filter.
              Referring to claim 19, Alderson et al. teaches the all-pass filter (para 0023). However, Alderson et al. does not teach the order of the filter, but Park et al. teaches filter is of at least second order (para 0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second order or higher filter, as taught in Park et al., in the structure of Alderson et al. because determining the optimal order filter involves only routine skill in the art and one of ordinary skill in the art would know how to evaluate the factors in the system to determine the best order filter.

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, Alderson et al. teaches most of the limitations of claim 6, however, it does not, alone or in combination with other prior art of record, teach the first noise filter has a minimum-phase frequency response in combination with other recited elements in the claim. It would not be obvious to alter Alderson so that one filter was minimum phase and one was not because Alderson specifically states that filters 391 and 39B have the same phase response in para 0023.
.


Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 

                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652